DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA ; the present Office action is responsive to communications received on 12/02/2020.

Response to Arguments
1.	Applicant’s arguments, filed 12/02/2020, with respect to provisionally rejection of claims 1 on the ground of non-statutory double patenting over claim 1 of copending U.S. Application No. 16/692,223 in view of Inaba have been fully considered and are persuasive.  The provisionally rejection of claims 1 has been withdrawn following an approved Terminal Disclaimer of record. 

Response to Amendment
2.	Applicant’s amendment, filed on 12/02/2020, with respect to the rejection(s) of claim 1 under 35 U.S.C. 102 have been fully considered. However, upon further consideration, a new ground(s) of rejection is made, although the reference is not different from the one applied in the prior rejection of record. See the rejections below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.	Claim 1 is rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated  by Inaba et al (US 2015/0349387 A1). Thereafter, Inaba.

Regarding claim 1, Inaba teaches a power source device comprising:
a power distribution device (see, fig. 1, (2), (10); para 0053) connected to a power system (see, fig. 1, 1); 
a plurality of strings (see, fig. 4, 120, 130, 140) connected to the power distribution device in parallel with each other, each string including: 
a main line (see, fig. 1 and 4) connected to the power distribution device (10 of fig. 1); 
and a plurality of sweep modules (see, fig. 4, (121, 122), (131, 132), (141, 142) disposed along the main line, each sweep module including: a battery module (see, fig. 4, (121 or 122), (131 or 132), (141 or 142)); 
an input and output circuit (input/output of 101, 102, 103, 104) configured to connect the battery module (see, fig. 4, (121 or 122), (131 or 132), (141 or 142)) in series to the main line; 
(see, fig. 4, 102 or 103,  or 104) provided in the input and output circuit and configured to switch between connection and disconnection between the battery module and the main line; 
and a control device (see, fig. 1, 6), configured to: 
control inputting of electric power (see, fig. 1, para 0071) from the power system connected to the power distribution device to the plurality of strings connected to the power distribution device and outputting of electric power from the plurality of strings to the power system; 
and execute a process of stopping control for switching the at least one switching element between connection and disconnection on a string in which inputting of electric power and outputting of electric power are stopped out of the plurality of strings (see, abstract, para 0008 – 0010, 0155, i.e. an inputting and outputting operation from a group of power sources being disconnected/blocked by a controlled switching method due to its current condition), 
wherein each sweep module includes a processor (see, para 0163, fig 4, 150, i.e. 171, 172, 173) configured to receive signals from the control device (see, para 0071-0073, fig. 1, 6) to control the at least one switching element in its sweep module.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALU KELLY EMEABA whose telephone number is (571)272-2757.  The examiner can normally be reached on Monday - Friday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 5712727492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
/KALU KELLY EMEABA/Examiner, Art Unit 2836                                                                                                                                                                                                        

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836